DETAILED ACTION
Claims 1, 5, 14-16, 18, 21-28, 30-31, 34-36, and 38-43 are pending. Claims 1, 5, 15, 16, and 18 are amended. Claims 2-4, 6-13, 17, 19-20, 29, 32 and 37 are cancelled.  Claims 5, 15-16, and 18 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 22, 2021.  As directed by the amendment: claims 1, 5, 15, 16, and 18 have been amended.  Thus, claims 1, 5, 14-16, 18, 21-28, 30-31, 34-36, and 38-43  are presently pending in this application with claims 5, 15-16, and 18 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome some of the 35 USC §103 rejections, however, most remain, and others are again rejected using different art under §103.
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
First, applicant’s affidavit states that “modifying LaPerriere’s shock absorbers with Rush’s short and wide components would eliminate LaPerriere’s intended principal operation.  The examiner does not propose including the shock absorbers of Rush.  
1. Applicant argues the shear stiffness would increase “significantly”.  As the examiner has stated previously, while the presence of any material would stiffen the shock absorbers, this would also permit the absorbers to accommodate additional linear force.  Furthermore, Rush describes many different foam compositions with different densities such that it is unclear how the shear stiffness would be known to increase “significantly”.
3. (there was no point 2), Applicant argues that including foam would remove flexibility, elasticity, and compliance or resiliency suitable for elastic deformation via collapsing onto itself.  There is no information that the modification proposed by the examiner would result in this outcome.  Furthermore, as noted above, Rush includes many different foams with different densities.
4.  Applicant argues that the modification of LaPerriere would remove the ability to achieve a compression deflection under ASTM D-1056 within a certain range to provide suitable elastic deformation.  Applicant has provided no information as to why the modification would remove the ability of LaPerriere to achieve such a compression. 
5.  Applicant argues that LaPerriere would not be able to function because the stress at the fixed end would be increased.  Applicant provides no explanation as to why increasing stress would destroy the function of LaPerriere.  The examiner proposes that including the foam of Rush would permit linear absorption while maintaining the structure of LaPerriere would permit the absorption of angular force

7.  Applicant argues the hybrid component would quickly “bottom out”.  Applicant has provided no information regarding this conclusion.   
	Applicant argues that LaPerriere’s system is described as a “rotational impact protection system” and therefore the foam of Rush would destroy the purpose of LaPerriere.  The examiner respectfully disagrees. LaPerriere recognizes that helmets experience both linear and rotational impacts (p. 1, ll. 26-28) and the field in which the helmet is designated is “helmets providing protection against impacts such as linear impacts and/or rotational impacts” (p. 1, ll. 10-11).  
	Furthermore, there is no information provided that states that including foam would destroy the ability of LaPerriere to absorb both linear and rotational impacts.  It is known that foam is utilized in a cylindrical manner to absorb rotational impacts (see Lampe et al. US 6397399, col. 3, ll. 15-21).  As such, the examiner proposes a modification that takes advantage of both LaPerriere’s rotational impact absorption and Rush’s linear absorption system.  Additionally, although not relied on in this rejection, LaPerriere appears to include a solid shock absorber as Fig. 63 includes cross-hatching whereas other similar figures (e.g. Fig. 21) do not.  
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 recites that the radial support member comprises a circular cross-sectional shape, however, claim 1, from which claim 41 depends already recites that the radial support member comprises a circular cross-section.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 34, 36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US 20100223730) in view of Mitchell et al. (US 4558470).
Regarding claim 1, Pearce describes an inner shell (top connecting layer 104) formed to partially enclose a portion of a wearer's head (fully capable of enclosing a portion of a wearer’s head); an outer shell(bottom connecting layer 105) enclosing the portion of the wearer's head concentrically with the inner shell (located on opposite side of core structure 102), the outer shell comprises a flexible material (gel skin or fabric, para. 0027); and a plurality of impact absorbing structures (core structures 102 and joiner ribs 120) extends between the inner shell (104) and the outer shell (105), each of the plurality of impact absorbing structures having a proximal end coupled to the inner shell and a distal end coupled to the outer shell (both top and bottom ends may be fused to 104, 105, para. 0027), the proximal end or distal end of each of the plurality of impact absorbing structures (102, 120) positioned in a plane perpendicular to the inner shell or outer shell (are perpendicular), the plurality of impact absorbing structures (102, 
Pearce does not explicitly describe locating the padding within a helmet.  Although Pearce does describe that such a device can be used in helmets (para. 0087) the location of the padding is not discussed.
In similar art for padding, Mitchell describes a helmet (helmet 1) that includes pads 7 that can be placed around the helmet.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the apparatus of Pearce to be located within a helmet such as shown in Mitchell in order to provide shock attenuation to the user’s head (col. 2, ll. 38-45, Mitchell). 
Regarding claim 34, the helmet of Pearce as modified includes wherein the plurality of impact absorbing structures (102, 120) are positioned relative to each other to form a structural group, the structural group comprises a hexagon (see annotated Fig. 1F below).  

    PNG
    media_image1.png
    271
    448
    media_image1.png
    Greyscale

Regarding claim 36, the helmet of Pearce as modified describes the limitations of claim 36 but does not explicitly describe wherein the at least one connecting element is an arched structure.
In related art, Mitchell depicts padding in a curved section of the helmet (Fig. 3) such that the pad 7 is arched.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Pearce to be located within an arched portion of a helmet, and thus force the portions of the padding to also arch including the connecting elements so that the padding could provide protection to various portions of the user’s head.
Regarding claim 41, the helmet of Pearce as modified includes wherein the at least one radial support member (102) comprises a circular cross-sectional shape (is circular).
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Surabhi (US 20130305435).

In related art for helmets, Surabhi describes a helmet including corrugated material (para. 0009, Fig. 3) which include undulations.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Pearce to include the undulating structure of Surabhi in order to provide additional impact resistance (para. 0009, Surabhi) as well as to permit the helmet components to be recyclable after use (para. 0015, Surabhi). 
Claim(s) 14, 38, 40, 42, 21-28, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere (WO 2015/089646, submitted by Applicant) in view of Rush (US 20150305430).
Regarding claim 14, LaPerriere discloses an apparatus (helmet 10) comprising: an inner shell (base 69, Fig. 21); an outer shell (outer shell 12, Fig. 21) concentric with the inner shell; and a plurality of impact absorbing structures (65 and 70) partially filling a volume between the inner shell (69) and the outer shell (12), each of the plurality of impact absorbing structures (65 and 70) having a proximal end contacting the inner shell (69) and a distal end contacting the outer shell (12), each of the plurality of impact absorbing structures (65, 70) comprising at least one radial support member (65, see annotated Fig. 25 above) having and elongated, cylindrical shape and coupled to at least one connecting element (70), each of the plurality of impact absorbing structures including an adjacent space filled with air (see Fig. 27, and para. 0047 describing fluid).

In related art, Rush describes a similar impact absorbing structure in which foam (foam component 12c) is incorporated into pillars 10c, which are connected by a channel 26 which is similar to the connecting elements of LaPerriere.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of LaPerriere to include foam in the impact absorbing structures in order to absorb energy in parallel to each of the foam and connecting elements in order to reduce risk of injury to the wearer of headgear including the protective liner (Rush, para. 0028).  
Regarding claim 38, the helmet of LaPerriere as modified includes wherein the plurality of impact absorbing structures (70 and 65) are positioned relative to each other to form a structural group (multiple 65 and 70 members), the structural group comprises a hexagon (see annotated Fig. 25 above).
Regarding claim 40, LaPerriere as applied to claim 14 describes the apparatus of claim 40, but the helmet configuration of Figs. 25-27 of LaPerriere do not explicitly depict wherein the at least one connecting element is an arched structure.
Fig. 21 of LaPerriere depicts the padding structure between the inner shell 69 and outer shell 12.  As shown, the inner and outer shell are curved and the padding following the curvature. LaPerriere describes that the configuration of Figs. 25 -27 may be utilized in the helmet instead (page 17, lines 17-25, LaPerriere).  When utilized in a 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the Fig. 21 embodiment with the absorbing structure depicted in Fig. 25-27 including connecting member 70 to provide support to the shock absorbers.  Further, it would be obvious to have the connecting members 70 in an arched configuration so that they followed the path of the inner and outer shell, thereby providing support to the shock absorbers 65.   
Regarding claim 42, the helmet of LaPerriere as modified describes wherein the at least one radial support member cross-section shape comprises a circular cross-sectional shape (see Fig. 25 above, p. 22, ll. 28-30, LaPerriere).

Regarding claim 21, the helmet of LaPerriere discloses an apparatus (12) comprising: an inner shell (69); an outer shell (12) concentric with the inner shell (69); and each of the plurality of impact absorbing structures (65 and 70) partially filling a volume between the inner shell (69) and the outer shell (12), an impact absorbing structure (65 and 70) comprising a support member (65, see annotated Fig. 25 above) having a proximal end contacting the inner shell (69) and a distal end contacting the outer shell (12), an additional support member (65, see annotated Fig. 25 above) having an additional proximal end contacting the inner shell (69) and an additional distal end contacting the outer shell (12), and a connecting member (70, see annotated Fig. 25 above) coupling the support member (65) to the additional support member (65), the support members (65) and the additional support members (other members 65) and 
The helmet of LaPerriere does not explicitly describe the support members or the additional support members having a solid cross-section, although LaPerriere does describe utilizing shock absorbing material (para. 0047).
The examiner is interpreting this phrase (solid cross-section) to mean that support members or additional support members have a solid substance (i.e. not just air) within the support members which is supported by para. 0041 that states the impact absorbing material may include a core of a softer material such as open or closed-cell foam, or fluid.  The examiner is not interpreting this to mean that the structure is a continuously solid structure that has the same material throughout the cross-section, as there is no support for this interpretation in the specification.
In related art, Rush describes a similar impact absorbing structure in which foam (foam component 12c) is incorporated into pillars 10c, which are connected by a channel 26 which is similar to the connecting elements of LaPerriere.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of LaPerriere to include foam in the impact absorbing structures in order to absorb energy in parallel to each of the foam and connecting elements in order to reduce risk of injury to the wearer of headgear including the protective liner (Rush, para. 0028).  Once foam is included in all of the gaps, a cross-section of the columnar support members would be solid in that the support members would have a material other than air within them.  

The helmet configuration of LaPerriere does not explicitly describe that the connecting member is perpendicular to the inner shell and perpendicular to the outer shell.
The Fig. 21 embodiment of LaPerriere depicts that the absorbers 65 are perpendicular to and contact the inner shell and outer shell.  As shown in Fig. 27 of LaPerriere, the connecting members 70 are connected along the length of the absorbers 65.  When placed into the helmet 12, therefore, the connecting members 70 would be perpendicular to the inner shell and outer shell in the same manner as the absorbers 65.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to mount the structure depicted in Fig. 27 of LaPerriere into the helmet 12 in a similar manner as shown in Fig. 21 of LaPerriere in order to provide shock absorption properties to the helmet and to maintain the spacing of the absorbers 65 between each other.  
Regarding claim 23, LaPerriere as applied to claim 22 describes the apparatus of claim 23, but does not explicitly describe wherein a proximal end of the rectangular structure contacts the inner shell and a distal end of the rectangular structure contacts the outer shell.
Fig. 27 of LaPerriere depicts that the connecting members 70 extend from a proximal end to a distal end of the absorbers 65 (see annotated Fig. 21 below).  As 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to include the structure of Fig. 27 with the helmet configuration of Fig. 21 in order to provide impact absorption to the helmet and to maintain the spacing of the absorbers 65 between each other.  

    PNG
    media_image2.png
    344
    492
    media_image2.png
    Greyscale

Regarding claim 24, LaPerriere as applied to claim 21 describes the apparatus of claim 24, but Figs. 25-27 of LaPerriere do not explicitly describe wherein the connecting member comprises an arched structure perpendicular to the inner shell and perpendicular to the outer shell and arched in a plane parallel to the inner shell and to the outer shell.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the configuration of Fig. 21 to include the structure of Fig. 27 of LaPerriere to include the connecting members between the absorbers 65.  The connecting members 70 would then follow the curvature of the inner and outer shell such that the upper and lower surfaces of the connecting members 70 would be parallel to the curvature of the inner and outer shell, while the connecting members 70 would also be located perpendicular to the inner and outer shells.  By including the connecting member 70, the absorbers 65 would be more stable when compacted to maintain the axis of elongation of the shock absorbers (page 17, lines 20-21).
Regarding claim 25, LaPerriere as applied to claim 24 describes the apparatus claim 25, but Figs. 25-27 of LaPerriere do not explicitly depict wherein a proximal end of the arched structure contacts the inner shell and a distal end of the arched structure contacts the outer shell.
Fig. 21 of LaPerriere depicts an arched structure of the inner and outer shells. Further, the absorbers 65 are perpendicular to the inner and outer shells.  Additionally, the upper and lower surfaces of the absorbers 65 are parallel to the curved plane of the 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the embodiment of Fig. 21 of LaPerriere with the structure of Fig. 27 to provide stability to the absorbers 65 (page 17, lines 20-21).  The connectors 70 would then arch along the surfaces of the inner and outer shells such that the distal and proximal edges of the connectors would contact the inner and outer shell.  
Regarding claim 26, the helmet of LaPerriere as modified discloses wherein the support member (65), the additional support member (other 65) and the connecting member (70) comprises a plurality of support members (65) positioned related to a plurality of additional support members (other 65) coupled to each other by a plurality of connecting members (70) to form a structural group (see annotated Fig. 25 below). 
Regarding claim 27, the helmet of LaPerriere as modified discloses wherein the structural group comprises the plurality of support members (see annotated Fig. 25 below) and the plurality of additional support members (see annotated Fig. 25 below) positioned adjacent a circumference of each of the plurality of support members and the plurality of connecting member coupling the each of the plurality of support members to the plurality of additional support members.

    PNG
    media_image3.png
    426
    772
    media_image3.png
    Greyscale

Regarding claim 28, the helmet of LaPerriere as modified discloses wherein the structural group comprises the plurality of support members having six support members (65) coupled to each other by a plurality of connecting members (70) to form a hexagon (see annotated Fig. 25 above, page 6).
Regarding claim 43, the helmet of LaPerriere as modified discloses wherein the solid cross-section comprises an interior filled with deformable material (as described with reference to claim 21, as modified by Rush, the foam would fill all of the gaps within the support members, thereby filling the interior will deformable material).
Claims 30-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere and Rush as applied to claims 14 and 21, in view of Frey et al. (US 20130234376).
Regarding claim 30, LaPerriere as modified as applied to claim 21 describes the apparatus of claim 30, does explicitly depict wherein the connecting member is an undulating structure.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connecting members of LaPerriere to be arched as shown in Frey in order to provide additional damping properties by allowing additional movement in padding structure upon impact (described in para. 0065 of Frey).
Regarding claim 31, LaPerriere as modified describes the limitations of claim 31, but does not explicitly describe wherein the undulating structure is arched in a plane that is parallel to a concentric surface of the support member or the additional support member.
In related art, Frey includes a shock absorbing structure that includes wherein the undulating structure (connecting member 1204) is arched in a plane that is parallel to a concentric surface of the support member or the additional support members (extension members 208) (connecting members 1202, 1204 and 1206 include portions that are arched in a plane that is parallel to the outer surfaces of extension members 208, see annotated Fig. 12 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connecting members of LaPerriere to be arched as shown in Frey in order to provide additional damping properties by allowing additional movement in padding structure upon impact (described in para. 0065 of Frey).

    PNG
    media_image4.png
    370
    537
    media_image4.png
    Greyscale
                                                                                                                                                        
Regarding claim 39, the helmet of LaPerriere as modified as applied to claim 14 describes the limitations of claim 39, but the helmet of LaPerriere as modified does not explicitly include wherein the at least one connecting element comprises an undulating structure.
In related art, Frey includes a shock absorbing structure that includes an undulating structure (connecting member 1204).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connecting members of LaPerriere to be arched as shown in Frey in order to provide additional damping properties by allowing additional movement in padding structure upon impact (described in para. 0065 of Frey).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references are cited that could be utilized for obviousness type rejections for at least the independent claims.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732  

/ALISSA L HOEY/Primary Examiner, Art Unit 3732